PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/198,044
Filing Date: 21 Nov 2018
Appellant(s): PRESTON et al.



__________________
David J. Gaskey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 20-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (US 2009/0092883 A1) in view of Ng et al. (US 2004/0261500 A1), and further in view of Koji et al. (JP 2000/131273 A, machine translation) and LaConti (US 4,025,412 A).
Regarding claim 20, Ozeki discloses a fuel cell power plant (fuel cell system configured to generate electric power [abstract]), comprising: 
a fuel cell stack (fuel cell 1 [Paras. 0097-0100, 0159; Figs. 1, 4 and 6]);
a reformer configured to produce hydrogen fuel for the fuel cell stack (reformer 2 is configured to produce hydrogen-rich fuel gas to the fuel cell 1 [abstract; Paras. 0101, 0109, 0164; Figs. 1, 4 and 6]);
a hydrogen concentration sensor that detects concentration in a hydrogen fuel 
a controller that is configured to control operation of the reformer based, at least in part, on an indication from the hydrogen concentration sensor (a controller 101 is utilized wherein according to the estimated change in the composition of the combustion fuel, as measured by the hydrogen concentration sensor, the raw material feeder is controlled by the controller 101 so as to reduce the feed rate of the raw material to the combustion burner [Paras. 0105m 0168; Fig. 6]). 
Ozeki appears to disclose wherein the hydrogen sensor that measures the hydrogen concentration is disposed in the outlet side of the fuel cell and thus fails to expressly disclose wherein the sensor detects the concentration in a hydrogen fuel “supplied to the fuel cell stack”, as recited in claim 1. 
However, monitoring the hydrogen fuel supplied to a fuel cell stack is well known in the art. For instance, Ng teaches that hydrogen detectors can be placed inside a fuel cell to monitor the health of the fuel cell including monitoring the hydrogen concentration in the feed gas to the fuel cell for process control [Para. 0005]. Ng further teaches wherein a hydrogen sensor can be placed at both the inlet and exhaust of the fuel cell to ensure that proper hydrogen levels are maintained in order to monitor the health of the fuel cell [Para. 0066]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ozeki to include a hydrogen 
Ozeki is further silent on the structure of the hydrogen sensor and thus fails to teach the hydrogen concentration sensor structural limitations of instant claim 20. 
Koji teaches a hydrogen sensor used to measure the concentration of hydrogen in a feed gas [Para. 0001]. Koji teaches wherein the hydrogen concentration sensor comprises: 
a hydrogen chamber configured to isolate hydrogen within the hydrogen chamber from gas outside the hydrogen chamber (a reference gas chamber 17 wherein hydrogen gas accumulates in the reference gas chamber 17 [Paras. 0013-0017; Fig. 1]);
a hydrogen evolving electrode configured to generate pure hydrogen within the hydrogen chamber (second electrode 6 is positioned inside the reference gas chamber 17 wherein protons and electrode that reach the second electrode 6 react to generate hydrogen [Para. 0013-0017; Fig. 1; Note: the electrolyte is selectively proton permeable and thus the hydrogen that forms would be “pure hydrogen” as the only compound present would protons that react to form the hydrogen gas]);
a reference electrode situated to be exposed to the pure hydrogen within the hydrogen chamber (fourth electrode 8 is in contact with the pure hydrogen formed in the reference gas chamber 17 [Paras. 0013-0017; Fig. 1]), and 
a detection electrode associated with the reference electrode, the detection electrode being situated to be exposed to the gas outside the hydrogen chamber, the detection electrode being configured to provide an indication of a concentration of hydrogen in the gas outside they hydrogen chamber (third electrode 7 is present outside the reference gas chamber 17 wherein the electromotive force measuring means 12 is used to measure the third electrode 7 (relative to the reference electrode 8) and the EMF is used to calculate the hydrogen concentration in the measurement gas [Para. 0017; Figs. 1-2]), wherein,
the hydrogen evolving electrode is part of a first electrochemical cell (the second electrode 6 is part of a first (top) electrochemical cell connected to a DC voltage source 10 that make up the hydrogen pump electrochemical cell [Koji, Para. 0014; Fig. 1]); and 
the reference electrode and the detection electrode are part of a second electrochemical cell (fourth “reference” electrode 8 and third “detection” electrode 7 are part of a second electrochemical cell that is connected to an electrometer 12 used to measure the hydrogen concentration [Koji, Paras. 0015, 0017; Fig. 1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generically disclosed hydrogen 
Ozeki as modified by Koji above teaches wherein the electrolyte is a solid electrolyte and thus fails to expressly teach wherein the first electrochemical cell “includes a first matrix containing a liquid electrolyte” and the second electrochemical cell includes “a second matrix containing a liquid electrolyte”.
LaConti teaches an electrochemical cell wherein the electrodes are separated by the electrolyte element wherein the electrolyte may be a perfluorocarbon membrane (i.e., a solid electrolyte) or can alternatively be a fiberglass matrix material containing an aqueous solution of an acid such as phosphoric acid [Col. 4: 23-30]. LaConti teaches that the electrolyte of an electrochemical gas sensor can be either a solid polymer type or an aqueous type absorbed in a matrix [Col. 3:27-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solid electrolytes disclosed by Ozeki, as modified by Koji above, to instead use a fiberglass matrix containing an aqueous solution of phosphoric acid because LaConti teaches that both solid electrolytes or fiberglass matrix containing phosphoric acid can be used as an electrolyte material for gas sensing electrodes [Col. 4:23-30] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill 
Regarding claim 21, Ozeki, as modified by Koji above, further discloses wherein the hydrogen evolving electrode introduces a positive pressure within the hydrogen chamber (the hydrogen accumulated in the reference gas chamber 17 builds up pressure upon formation of hydrogen gas and maintains a constant hydrogen partial pressure in the reference gas chamber [Koji, Paras. 0009, 0016; Note: the formation of hydrogen gas necessarily would create a positive pressure within the chamber and thus requires venting as outlined by Koji]). 
Regarding claim 22, Ozeki, as modified by Koji above, further discloses wherein 
the hydrogen chamber includes a vent (gas is vented out ventilation hole 17a [Para. 0016]); and 
the positive pressure within the hydrogen chamber prevents the gas outside the hydrogen chamber from entering the hydrogen chamber through the vent (the accumulating hydrogen gas is vented through the ventilation means so that the gas is released when a certain partial pressure of hydrogen is accumulated so as to keep the reference gas (hydrogen) partial pressure constant [Koji, Paras. 0009, 0016; Fig. 1; Note: the constant partial pressure would necessarily keep outside gas from entering into the reference gas 
Regarding claim 24, Ozeki, as modified by Koji above, further discloses wherein 
the first electrochemical cell comprises a hydrogen oxidizing electrode (first electrode 5 oxidizes the hydrogen gas in the measurement gas to form a proton and electrons that travel through the electrolyte 2 [Para. 0016; Fig. 1]);
the first matrix is at least partially situated between the hydrogen oxidizing electrode and the hydrogen evolving electrode (electrolyte 2 is disposed at least partially between the first “hydrogen oxidizing electrode” 5 and the second “hydrogen evolving” electrode 6 [Koji, Para. 0016; Fig. 1]); and
a voltage is applied across the hydrogen evolving electrode and the hydrogen oxidizing electrode (DV voltage source 10 applies a voltage to the first electrode 5 and second electrode 6 to oxidize the hydrogen gas at the surface of the first electrode 5 and generate hydrogen gas at the second electrode 5 [Koji, Para. 0016; Fig. 1]).
Regarding claim 25, Ozeki, as modified by Koji in view of LaConti above, further discloses wherein the liquid electrolyte in the first matrix comprises phosphoric acid (the fiberglass matrix material containing an aqueous solution of an acid such as phosphoric acid [LaConti; Col. 4: 23-30]).
Regarding claim 26, Ozeki, as modified by Koji above, further discloses wherein,
the second matrix is at least partially situated between the reference electrode and the detection electrode (electrolyte 3 is disposed between the 
a voltage across the reference electrode and the detection electrode provides the indication of the concentration of hydrogen in the gas outside the hydrogen chamber (an EMF (i.e., voltage) is generated and measured via measuring means 12 that is an indication of the hydrogen concentration in the measurement gas [Koji, Paras. 0016-0017]). 
Regarding claim 27, Ozeki, as modified by Koji in view of LaConti above, further discloses wherein the liquid electrolyte in the second matrix comprises phosphoric acid (the fiberglass matrix material containing an aqueous solution of an acid such as phosphoric acid [LaConti; Col. 4: 23-30]). 
Regarding claim 28, Ozeki, as modified by Koji above, further discloses wherein the positive pressure within the hydrogen chamber prevents gas from outside the hydrogen chamber from entering the hydrogen chamber (the accumulating hydrogen gas is vented through the ventilation means so that the gas is released when a certain partial pressure of hydrogen is accumulated so as to keep the reference gas (hydrogen) partial pressure constant [Koji, Paras. 0009, 0016; Fig. 1; Note: the constant partial pressure would necessarily keep outside gas from entering into the reference gas chamber otherwise the chamber would not provide a suitable hydrogen gas as a reference]).
Regarding claim 29, Ozeki, as modified by Koji above, further discloses wherein no current passes at the reference electrode (no current passes at the fourth “reference” . 


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 35 U.S.C. § 112(d) rejection outlined in the Office action dated July 30, 2021 has been withdrawn. Appellant filed an after final response under AFCP 2.0 on September 30, 2021 that included amended claims that addressed the rejection under 35 U.S.C. § 112(d). The claims were accepted and entered by the Examiner in the Advisory Action mailed October 7, 2021 and therefore the rejection under 35 U.S.C. § 112(d) was withdrawn in the Advisory Action and is not presented for review on appeal. 


(2) Response to Argument

Appellant’s Argument (A): Ozeki does not teach a hydrogen sensor that detects hydrogen concentration in a hydrogen fuel supplied to the fuel cell stack.

(A1) Appellant argues on Pgs. 4-6 that the Ozeki reference is concerned with a situation when the fuel cell has been shut down and no hydrogen fuel is supplied to the fuel cell and is not concerned with the operation of the fuel cell or any characteristic of 
(A2) Appellant argues on Pg. 5 that “Regardless of what the Ng reference teaches, the Ozeki reference does not provide any indication that the proposed modification would contribute in any way whatsoever to the stated goal of the Ozeki reference - to avoid CO emissions when raw material has been fed to a fuel cell in place of hydrogen fuel when the fuel cell is shut down”.

Examiner’s Response (A)
	(A1) Ozeki indeed discloses a startup/shutdown procedure wherein the fuel cell is initially provided with an alternate gas (other than hydrogen) before the power system is operational and after the power generation has completed. However, one skilled in the art would not completely disregard the normal function of the power system once startup has occurred. Ozeki teaches, as a whole, “a fuel cell system that utilizes the combustion heat of flammable material to generate hydrogen from raw material and uses this hydrogen for power generation [Para. 0001]. The system of Ozeki is therefore drawn to a hydrogen fuel cell system whereby power is generated by the hydrogen fuel cell. One skilled in the art would not disregard the normal function of the power generation system simply because a more efficient startup/shutdown procedure is taught. Ozeki teaches what occurs after the startup procedure is completed in Para. 0010, stating that “After the temperature of the reforming catalyst in the reformer has after the start of a power generating operation, the fuel gas generated in the reformer is supplied to the fuel cell by way of the fuel gas feed passage. Then, the fuel gas is used as a fuel for power generation in the fuel cell. The off gas discharged from the fuel cell is supplied to the combustion burner of the reformer by way of the off gas feed passage. Then, the off gas is combusted for heating the reforming catalyst in the combustion burner” [the fuel gas is hydrogen as outlined in various places including Para. 0009]. It is clear from this teaching that the off-gas passage is utilized as a pathway for the fuel gas to flow after it has passed through the fuel cell. Para. 0168 states that “The off-gas passage (the third route R3 or the fifth route R5) of the invention is provided with a hydrogen concentration detector serving as the gas concentration detector of the invention, and a change in the composition of the combustion fuel (an increase in the raw material concentration) is estimated based on a decrease in the hydrogen concentration detected by the hydrogen concentration detector. According to the estimated change in the composition of the combustion fuel, the output of the raw material feeder 10 is controlled so as to properly reduce the feed rate of the raw material to the combustion burner 2a”. Appellant’s argument that Para. 0168 only applies to the startup procedure is not supported by the facts as there is no teaching to suggest the measurement of hydrogen only during startup. Appellant’s own arguments seem to contradict this position. Ozeki teaches that during the startup/shutdown procedure the fuel cell is provided with raw material such as natural gas, propane, or other hydrocarbon gases [Paras. 0032, 0052]. Ozeki teaches that keeping the system purged with the raw material prevents the catalyst from being poisoned when the system is not operational [Para. 0011-0012]. Appellant argues on  [Para. 0010], “the fuel gas is used as a fuel for power generation in the fuel cell” [Para. 0010], “The off gas discharged from the fuel cell is supplied to the combustion burner of the reformer by way of the off gas feed passage” [Para. 0010], and “The off-gas passage (the third route R3 or the fifth route R5) of the invention is provided with a hydrogen concentration detector serving as the gas concentration detector of the invention, and a change in the composition of the combustion fuel (an increase in the raw material concentration) is estimated based on a decrease in the hydrogen concentration detected by the hydrogen concentration detector” [Para. 0168]. Appellant’s argument that the Ozeki reference has nothing to do with hydrogen detection during the fuel cell operation is therefore not convincing. 




Appellant’s Argument (B): It would not be obvious to modify the solid electrolyte of the Koji reference.


	(B2) Appellant argues on Pg. 7 that the solid electrolyte disk material of the Koji reference is intended for use at temperatures that are significantly different than a typical phosphoric acid matrix. 
	(B3) Appellant argues on Pg. 7 that Ozeki teaches its fuel cell is a solid polymer electrolyte type that does not include a liquid electrolyte in a matrix and thus neither Ozeki nor Koji provide a reason to look to the LaConti reference to modify the electrolyte.


Examiner’s Response (B1) 

	(B1) LaConti teaches wherein the electrochemical hydrogen sensor can include either a solid electrolyte material or an aqueous type electrolyte absorbed in a matrix [Col. 3:27-31]. One skilled in the art would therefore understand that either a solid electrolyte material or an aqueous/matrix electrolyte material is suitable in electrochemical gas sensors. Regarding Appellant’s argument that substituting the solid electrolyte of Koji would require a substantial redesign of the detector, the Office holds the position that the structure is substantially the same and thus would not require a redesign of the detector. As shown in annotated Koji Fig. 1 and annotated LaConti Fig. 

    PNG
    media_image2.png
    261
    936
    media_image2.png
    Greyscale


	(B2) Appellant’s argument that the solid electrolyte material of Koji is intended for use at temperatures that are significantly different than a typical phosphoric acid matrix is not supported by any facts. For instance, Koji does not disclose wherein the sensor requires high temperature or is intended to be used at high temperatures and Appellant has provided no specific teaching other than a conclusory statement. Furthermore, even if Appellant is correct and the solid electrolyte material of Koji is intended to be used at much higher operating temperatures than that of LaConti, the rejection of record is based on the combination of Ozeki in view of Koji and LaConti, and considering that the hydrogen sensors used in Ozeki would be operating at the temperatures appropriate for 

	(B3) Appellant’s arguments are unclear. The argument that Ozeki teaches a fuel cell that has a solid polymer electrolyte does not apply to the teachings of the hydrogen sensor. It is unclear how Ozeki’s teachings with regards to the fuel cell electrolyte relates to the rejection of record regarding the hydrogen sensor electrolyte material. Regarding Appellant’s argument that neither Ozeki nor Koji provides any reason to look to the LaConti reference and that the rejection of reference “does not provide a rational underpinning for a modification” is not convincing. As stated previously with regards to Examiner’s arguments (B1) and (B2), LaConti teaches wherein both solid electrolyte and liquid/matrix electrolytes are known in the art as interchangeable electrolyte materials in electrochemical gas sensors. The motivation for performing such modification is provided by LaConti, rather than Ozeki or Koji, as LaConti teaches wherein such modification is a simple substitution that would provide an obvious and 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        
/KAJ K OLSEN/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.